DETAILED ACTION
REMARKS:

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.
	Applicant proposed amendments to the claims and presented arguments as to how those proposed claims would overcome the prior art of record.  Although the proposed amendments to the claims appear to overcome the prior art of record, the claims proposed amendments to the claims appear to cause double patenting issues with claims in the application number 16/241,236.  As well, the prior art included in that patent application would appear to read on the proposed claimed subject matter.  In view of this, the examiner does not deem that the proposed claims would place the application in condition for allowance, and as well, further search and consideration would be required that would not be able to be performed in the allotted time frame under the AFCP request.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687